     Case 8:17-bk-11664-TA         Doc 166 Filed 08/13/19 Entered 08/13/19 16:52:56             Desc
                                     Main Document    Page 1 of 2



1    Charles L. Murray III, Esq. SBN 195053
2
     444 S. Flower St. Suite 2530
     Los Angeles, CA 90071
3    Telephone: 213-627-5983
     Facsimile: 213-627-6051
4
     cmurray@cm3law.com
5
     Attorney for Creditors G. F. Korea, Inc.,
6    Ji Young Kim and Jong Dae Lee.
7

8                              UNITED STATES BANKRUPTCY COURT
9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10                                                )   Case. No:    8:17-bk-11664-TA
      In re:                                      )   Hon: Theodore Albert
11                                                )
      HANNAH KIM                                  )
12                                                )   Chapter 7
                                     Debtor       )
13                                                )   NOTICE RE WITHDRAWAL OF
                                                  )   DOCUMENT, 164, MOTION TO FILE
14                                                )   AMENDED PROOF OF CLAIM FILED BY
                                                  )
15                                                )   CREDITORS G F KOREA, INC, JI YOUNG
                                                  )   KIM, JONG DAE LEE
16                                                )
17   TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES AND THEIR
18   ATTORNEYS OF RECORD:
19             Notice is hereby given that Claimants G.F. Korea, Inc., Ji Young Kim and Jong Dae Lee
20   (“filing parties”) withdraw Doc. 164, an amended proof of claim erroneously filed as a “Motion to File
21   An Amended Proof of Claim” in the main docket. The filing parties, pursuant to the Clerk’s ECF
22   Notice (Doc 165) has filed amended their claim under the correct entry event.
23

24

25   Dated: August 13, 2019                       By:     __/s/ Charles L. Murray______________
                                                          CHARLES L. MURRAY III
26
                                                          Attorney for Claimants
27                                                        G.F. Korea, Inc. Ji Young Kim, and Jong Dae Lee

28




                               NOTICE RE: WITHDRAWAL OF FILED DOCUMENT [164].
        Case 8:17-bk-11664-TA                    Doc 166 Filed 08/13/19 Entered 08/13/19 16:52:56                                       Desc
                                                   Main Document    Page 2 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Law Office of Charles L. Murray, 444 S. Flower St. Suite 2530 Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): Notice Re Withdrawal Of Document, 164, Motion To
File Amended Proof Of Claim Filed By Creditors G F Korea, Inc, Ji Young Kim, Jong Dae Lee
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
8/13/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Ali Ammar info@silveradoip.com
    •   Julian K Bach Julian@Jbachlaw.com, julianbach@sbcglobal.net
    •   William M Burd bill@ringstadlaw.com, jaimee@ringstadlaw.com
    •   Dana M Douglas dmddouglas@hotmail.com
    •   Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
    •   Jai H Kim jhkim@kringandchung.com
    •   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
    •   Karen S Naylor (TR) alane@ringstadlaw.com, knaylor@IQ7technology.com
    •   Brian R Nelson becky@ringstadlaw.com, brian@ringstadlaw.com;arlene@ringstadlaw.com
    •   Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
    •   Ginger Stiltner defaultspecialty.us@bbva.com, defaultspecialty.us@bbva.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Richard F. Weiner rwesq@earthlink.net


2. SERVED BY UNITED STATES MAIL:
On (date) 8/13/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
       Debtor: Hannah Kim, 4371 Pioneer St., Irvine, CA 92604
       John Schroeder Kring & Chung 38 Corporate Park Irvine, CA 92606;
       Clarence Yoshikane, Coldwell Banker Real Estate, 3377 Via Lido, Newport Beach, CA 92663

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 8/13/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

BY PERSONAL DELIVERY: Hon. Theodor C. Albert [Bin Outside 5th Floor Elevators], US Bankruptcy Court,411 West
Fourth Street, Santa Ana, CA 92701

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/13/2019                  Charles L. Murray                                                   /s/ Charles L. Murray
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
